UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6642


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DEMETRIUS ANTONIO MCKOY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:09-cr-00051-BO-1; 5:13-cv-00551-BO)


Submitted:   September 30, 2014              Decided:      October 8, 2014


Before GREGORY    and   SHEDD,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Demetrius Antonio McKoy, Appellant Pro Se.      Michael Gordon
James, Banumathi Rangarajan, Shailika K. Shah, Thomas Gray
Walker, Seth Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Demetrius     McKoy       appeals    the     district       court’s       order

denying    relief     on    his     28    U.S.C.    § 2255        (2012)    motion.        We

granted a certificate of appealability on the issue of whether

McKoy’s    trial       counsel,          Curtis     High,     rendered          ineffective

assistance       at   the    plea       bargaining      stage      of    proceedings       by

advising McKoy to go to trial because the Government could not

convict him of a drug trafficking offense.                        After reviewing the

record and the parties’ informal briefs, we conclude that McKoy

failed to demonstrate prejudice from High’s alleged deficient

performance.          See   Lafler       v.   Cooper,     132      S.    Ct.     1376,   1387

(2012).     Accordingly, we affirm the district court’s denial of

relief    on    the   claim       for    which     we   granted     a     certificate      of

appealability.        With regard to McKoy’s remaining claims, we deny

a certificate of appealability and dismiss that portion of the

appeal.        We dispense with oral argument because the facts and

legal    contentions        are    adequately       presented       in     the    materials

before    this    court     and    argument       would     not    aid    the    decisional

process.

                                                                        AFFIRMED IN PART;
                                                                        DISMISSED IN PART




                                              2